DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/020,012 filed on 09/14/2020.

Claims Status
2.	This office action is based upon claims received on 06/07/2022, which replace all prior or other submitted versions of the claims.
	-Claims 1-18 are pending.
-Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments/Remarks
5.	Applicant's remarks/arguments, see page 7-8, filed 06/07/2022, with respect to REMARKS, have been acknowledged.

6.	Applicant's remarks/arguments, see page 7-8, filed 06/07/2022, appears silent with respect to the claim interpretation under 35 USC 112(f) presented in the previous office action.  Examination and prosecution proceeds on the basis of the 35 USC 112(f) interpretation presented by the office. 

7.	Applicant's remarks/arguments, see page 7, filed 06/07/2022, with respect to the Claim Objections “Claims 1, 9 and 14 have been objected..”, have been considered. The minor objections identified in the previous office action have been withdrawn.

8.	Applicant's remarks/arguments, see page 7-8, filed 06/07/2022, with respect to the Claim Rejections under 35 U.S.C. § 103, have been considered but are not persuasive because the arguments do not apply to the grounds of rejection being used in the current rejection as noted addressed below.
	Applicant referencing claim 1 as an example indicates:
A.	(i) See Page 7 (ln 8-9) “nothing in Petruzzelli teaches or suggests adjusting the gain
of a tuner-demodulator of the signal meter, as acknowledged in the Office Action”
	(ii) See Page 7 (ln 9-11) “Petruzzelli only discloses one-way communication of "signal data" (e.g., signal strength , broadcast channel, etc.) from the signal meter 115 to the app 145 (paragraph [0057] of
Petruzzelli)”. 
(iii) See Page 7 (ln 12-14) “The applications software and its user interface in Petruzzelli do not remotely control operation of the signal meter, and do not communicate commands to the tuner demodulator of the signal meter, as required for example in claim 1, lines 7 and 19 - 20.”

B.	See Page 7 (ln 17) “the user does not control the gain”.

C.	See Page 7 (ln 21-23, 26-27) “Applicant submits that nothing in Petruzzelli, Tinaphong or Terry teaches or suggest combining these references. Applicant submits this combination of references is merely a hindsight reconstruction based on the Applicant's disclosure, which is improper” and “there is no point in adding a remote control app as taught by Terry due to the absence of a means for adjusting the gain of the tuner-demodulator in Petruzzelli and Tinaphong”

	Examiner’s respectfully presents responses are as follows:
D.	In response to applicant’s remarks in item A (i) above, examiner respectfully notes applicant’s acknowledgement of disclosures from the rejection of claim 1 as listed below for reference purposes: 
Petruzelli does not appear to explicitly disclose or strongly suggest: providing adjustable gain to generate an output signal
Where the office action notes that,
 Tinaphong discloses: A system for assisting in installation of a remote antenna outputting an antenna signal to a television or set top box (TV / STB) (Tinaphong - FIG.1, FIG. 5A-C & ¶0026.. device 4 .. for measuring and indicating the strength of signals received by an over-the-air broadcast television antenna 6. The signal strength meter/indicator 4 of the present invention is connected by a cable 8 to an antenna 6, such as that shown in FIGS. 5A-5C; ¶0038 user moves the antenna 6 connected to the signal strength meter/indicator 4 to different locations, orientations or positions within his premises to find the best signal strength of signals received by the antenna 6);
Which the examiner respectfully contends and notes discloses: System comprising an antenna for receiving OTA TV signals which are received and measured by a device signal strength/meter and output to a TV where the device/signal strength meter assists antenna installation, 
said system comprising: a signal level meter measuring the antenna signal input to the TV / STB (Tinaphong –FIG.1, & ¶0026 See above … for measuring and indicating the strength of signals received by an over-the-air broadcast television antenna; FIG. 3 & ¶0037 .. (Step S6). The LED display 34 of the signal strength meter/indicator 4 will then turn on (Step S8), and will display the received signal strength);
Which the examiner respectfully contends and notes discloses: signal meter measures and displays signal strength,
said signal level meter having: a tuner (Tinaphong FIG. 1 & ¶0026 device 4 .. for measuring .. strength of signals received by an over-the-air broadcast television antenna ; ¶0050 The signal strength meter/indicator 4 includes an input bandpass filter circuit 10, ..responsive to the output signal of the signal receiving antenna 6 and generates a filtered output signal on the output of the input bandpass filter circuit 10); 
Which the examiner respectfully contends and notes discloses:  signal strength meter device that tunes to specific OTA TV signal,
controlled by commands (Tinaphong - ¶0030 microcontroller 28 generates control signals… in response to the output signal generated by the power detector circuit 26 and received by the microcontroller 28… provided to the PIN attenuator circuit 14 to adjustably control the amplified RF signal provided to the PIN attenuator circuit 14 by the first preamplifier circuit 12);
Which the examiner respectfully contends and notes discloses: microcontroller provides control commands to PIN of device 4 to perform automatic gain control,
and providing adjustable gain to generate an output signal for the TV / STB (Tinaphong - ¶0030 see above .. The microcontroller 28, with the PIN attenuator circuit 14, the second preamplifier circuit 16, the splitter 18, the VHF/UHF filter circuit 24 and the power detector circuit 26 together define an AGC (Automatic Gain Control) circuit which is used to adjustably control the power level of the RF signal provided to the television or monitor and received by the antenna 6 to which the signal strength meter/indicator 4 of the present invention is connected); 
Which the examiner respectfully contends and notes discloses: combination of controller, PIN preamplifier etc.. define an AGC (Automatic Gain Control) circuit which is used to adjustably control the power level of the RF signal provided to the television,
And therefore, the examiner respectfully contends, Tinaphong as noted by the office action discloses: providing adjustable gain to generate an output signal, which, as noted in the office action Petruzelli does not appear to explicitly disclose or strongly suggest, but however in combination Pretruzelli in combination with Tinaphong teaches as noted in the office action.

E.	In response to applicant’s remarks in item A (ii) above, the examiner respectfully contends that the subjective features (from applicant’s specification) that the applicant argues and relies upon and alludes to as the objective of applicant’s claims (i.e.,  such as:  See Page 7 (ln 9-11) “Petruzzelli only discloses one-way communication of "signal data""), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Furthermore, examiner respectfully contends disclosures in the rejection of claim 1 (see office action) such as listed below for reference purposes: 
said signal level meter having: (a) a wireless interface for external communication (Petruzelli - ¶0022.. the OTA meter 115 has a wireless communication interface, such as Bluetooth. Accordingly, the client device 120 and the OTA meter 115 may communicate wirelessly using Bluetooth. However, the wireless communication between the client device 120 and the OTA meter 115 is not restricted to Bluetooth, it can happen over other wireless communication protocols); 
Which the examiner respectfully contends and notes discloses: Wireless interface for external communication with Meter App on client device) 
of data (Petruzelli - ¶0023 Upon connecting the client device 120 to the meter 115, e.g., wirelessly, the meter app 145 receives signal data from the meter 115 and interprets the signal data to show a list of the broadcast channels available for reception by the OTA antenna 110 and their signal strength (also referred to as “signal quality”) in the meter app 145; ¶0047 (ln 1-8) channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405); 
Which the examiner respectfully contends and notes discloses: receives and/or exchanges data from meter app,
and commands (Petruzelli – FIG. 4 A & ¶0047 (ln 1-8) See above …channel scan feature GUI 405 allows a user, … to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building……; FIG. 6 & ¶0054 communication management component 605 can communicate with the meter 115 to establish a connection, e.g., wireless, between the client device 120 and the meter 115; FIG. 7 & ¶0056 block 705, the communication management component 605 establishes a connection, e.g., a wireless connection via Bluetooth, between the meter 115 and the client device 120); 
Which the examiner respectfully contends and notes discloses: user via communication interface of device to input scan commands to meter and receive corresponding data from meter, and the client device and meter exchange commands and data during wireless connection set-up, specifically discloses the two way nature of the communication ie. interface allowing input commands and in response receiving response.
As such, examiner respectfully contends applicant’s remarks and arguments are not persuasive.

F.	In response to applicant’s remarks in item A (iii) above, examiner respectfully contends otherwise noting the referenced limitations from Claim 1 (see office action) are disclosed listed below for reference purposes as follows: 
and applications software running on a portable electronic device transportable to the location of the antenna (Petruzelli - ¶0021 The meter app can be executed on a client device, such as a smartphone. ;¶0022 environment 100 includes a client device 120 in which a meter app 145 is installed.. communicating with an OTA meter 115; ¶0023 user 125 may try adjusting the position of the OTA antenna 110, e.g., change the height and/or a direction of the OTA antenna 110, and determine if the signal strength improves by looking at the signal strength displayed in the meter app 145, e.g., as the OTA antenna 110 is adjusted); 
Which the examiner respectfully contends and notes discloses:  A meter application installed and executing or running on a portable electronic device or smart phone, wirelessly viewable at antenna location where antenna installation adjustments are made or transportable to the location of the antenna; 
said portable electronic device having a processor, display, and wireless interface for communication (Petruzelli – FIG.¶0022 The client device 120 can be any of a variety of computing devices, e.g., a desktop computer, a laptop computer, a smartphone, a tablet PC, a wearable device, that is capable of communicating with an OTA meter 115; FIG. 4A & ¶0047 (ln 1-8) See above …channel scan feature GUI 405 allows a user, … to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building……; FIG. 12 ¶0083FIG. 12 is a block diagram of a computer system as may be used to implement features of the disclosed embodiments. The computer system 1200 may be used to implement any of the entities, components or services depicted.. include one or more central processing units (“processors”) 1205, memory 1210, input/output devices 1225 (e.g., keyboard and pointing devices, display devices)); 
Which the examiner respectfully contends and notes discloses:  portable electronic device such as smart phone running application where device has processor, memory display etc, and connects and communicates wirelessly or via wireless interface with meter ) 
of said data (Petruzelli - ¶0023 See above; ¶0047 (ln 1-8) See above); 
Which the examiner respectfully contends and notes discloses:  receives and exchanges data with and/or from meter,
and commands with the signal level meter (Petruzelli – FIG. 4 A & ¶0047 see above; FIG. 6 & ¶0054 see above; FIG. 7 & ¶0056 See above .. ¶0056 block 705, the communication management component 605 establishes a connection, e.g., a wireless connection via Bluetooth, between the meter 115 and the client device 120); 
Which the examiner respectfully contends and notes discloses:  user as noted earlier via communication interface of device to input scan commands to meter and receive corresponding data including signal modulation MER data from meter controlled by the input commands, and the client device and meter exchange commands and data also during wireless connection set-up ; 
said applications software and portable electronic device providing:
(a) a visual indication on the display of the signal strength received via the wireless interface from the tuner – demodulator (Petruzelli - FIG. 4A & ¶0047 see above); 
Which the examiner respectfully contends and notes discloses:  FIG. 4A depicts a visual interface for displaying scanned channels and power or signal strength levels; 
and (b) a user interface enabling a user to remotely control operation of the signal level meter by said commands communicated via the wireless interface (Petruzelli – Fig. 1 & ¶0023 user 125 may try adjusting the position of the OTA antenna 110, e.g., change the height and/or a direction of the OTA antenna 110, and determine if the signal strength improves by looking at the signal strength displayed in the meter app 145, e.g., as the OTA antenna 110 is adjusted; FIG. 4 A & ¶0047 (ln 1-8) channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405); 
Which the examiner respectfully contends and notes discloses:  user via communication interface of device to input scan commands to meter and receive corresponding data from meter controlled by the input commands to the user app, and the client device and meter exchange commands and data, and the client device can be operated wirelessly at the location of the antenna remotely from meter, and as such contrary to applicant’s assertion, discloses the application software or meter application remotely controlling operation of the signal meter and also communicating commands input by the user in response to which corresponding data is received.
As such the examiner respectfully contends, claim limitations as recited continues to read upon the disclosures of the reference as cited.
	Furthermore the examiner notes, the rejection of claim 1 under 35 U.S.C. 103 is presented via the combination disclosures of Petruzelli et. al (US-20210112219-A1), referenced hereafter as “Petruzelli”, in view of Tinaphong et. al (US-20200404251-A1) referenced hereafter as “Tinaphong”, further in view of Terry et. al (US-20150011208-A1) referenced hereafter as “Terry”, where Terry is also presented as disclosing: 
Terry discloses:  A system (Terry FIG. 1  & ¶0011 comprising a booster system and a remote control device ), said system comprising: a signal level meter (Terry FIG. 1 & ¶0011.. monitoring the signal strength experienced at a wireless signal booster (also referred to as a wireless repeater));
Which the examiner respectfully contends and notes discloses:   Signal strength measure by the repeater or booster or signal level meter); 
said signal level meter having: (a) a wireless interface for external communication of data and commands (Terry – FIG. 1 ¶0011-The remote control application typically utilizes a short-range communication interface, such as Bluetooth, Wi-Fi, Zigbee, or other similar wireless interface that supports local wireless communications to monitor and control the booster from the external device); 
Which the examiner respectfully contends and notes discloses:  wireless interface for control and monitoring measurement data; 
and (b) a tuner controlled by said commands received via the wireless interface (Terry – FIG.1 & ¶0011 The wireless repeater includes a short-range antenna, a tower-side antenna, a mobile-side antenna, and a base unit housing a bidirectional amplifier that amplifies and repeats duplex telecommunication signals transmitted over the tower-side and mobile-side antennas); 
Which the examiner respectfully contends and notes discloses:   base unit or tuner-demodulator housing a bidirectional amplifier that amplifies and repeats duplex telecommunication signals controlled by the remote control application; 
applications software running on a portable electronic device (Terry – FIG. 1 & ¶0011 a remote control application for remotely controlling and monitoring the signal strength experienced at a wireless signal booster (also referred to as a wireless repeater)… The remote control application typically utilizes a short-range communication interface, such as Bluetooth, Wi-Fi, Zigbee, or other similar wireless interface that supports local wireless communications to monitor and control the booster from the external device… external device can be a mobile phone, computer, tablet); 
Which the examiner respectfully contends and notes discloses:   application software for control and monitoring a repeater base unit running on a device such as a mobile phone;
said applications software and portable electronic device providing: a user interface enabling a user to remotely control operation of the signal level meter by said commands communicated via the wireless interface (Terry – FIG. 1 & ¶0011 See above .. A user interface displayed on the external device allows the user to monitor the signal strength registered by the booster and can be used to configure, adjust the gain, otherwise control, enable, shut down, and cause the booster to perform other operations); 
Which the examiner respectfully contends and notes discloses:   application software and device present an interface to control the booster base unit or tuner and control amplifier gain etc.)
	As such, Examiner respectfully furthermore also contends, applicant’s remarks are directed solely towards Petruzelli without reference to the disclosures of Terry as noted herein above, and that applicant’s arguments are directed against the references individually, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references used to address the rejection of applicant’s claims (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).

G.	In response to applicant’s remarks in item B above,  the examiner respectfully contends otherwise noting applicant’s remarks are directed solely towards Thinapong, and that applicant’s arguments are directed against the references individually, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references used to address the rejection of applicant’s claims (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
	Examiner notes that the rejection of claim 1 under 35 U.S.C. 103 is presented via the combination disclosures of Petruzelli et. al (US-20210112219-A1), referenced hereafter as “Petruzelli”, in view of Tinaphong et. al (US-20200404251-A1) referenced hereafter as “Tinaphong”, further in view of Terry et. al (US-20150011208-A1) referenced hereafter as “Terry”, and for reference purposes the disclosures attributed to Tinaphong are presented for reference purposes as follows:
Petruzelli does not appear to explicitly disclose or strongly suggest: providing adjustable gain to generate an output signal
Where the office action notes that Tinaphong discloses: A system for assisting in installation of a remote antenna outputting an antenna signal to a television or set top box (TV / STB) (Tinaphong - FIG.1, FIG. 5A-C & ¶0026.. device 4 .. for measuring and indicating the strength of signals received by an over-the-air broadcast television antenna 6. The signal strength meter/indicator 4 of the present invention is connected by a cable 8 to an antenna 6, such as that shown in FIGS. 5A-5C; ¶0038 user moves the antenna 6 connected to the signal strength meter/indicator 4 to different locations, orientations or positions within his premises to find the best signal strength of signals received by the antenna 6);
Which the examiner respectfully contends and notes discloses: System comprising an antenna for receiving OTA TV signals which are received and measured by a device signal strength/meter and output to a TV where the device/signal strength meter assists antenna installation, 
said system comprising: a signal level meter measuring the antenna signal input to the TV / STB (Tinaphong –FIG.1, & ¶0026 See above … for measuring and indicating the strength of signals received by an over-the-air broadcast television antenna; FIG. 3 7 ¶0037 .. (Step S6). The LED display 34 of the signal strength meter/indicator 4 will then turn on (Step S8), and will display the received signal strength);
Which the examiner respectfully contends and notes discloses: signal meter measures and displays signal strength,
said signal level meter having: a tuner (Tinaphong FIG. 1 & ¶0026 device 4 .. for measuring .. strength of signals received by an over-the-air broadcast television antenna ; ¶0050 The signal strength meter/indicator 4 includes an input bandpass filter circuit 10, ..responsive to the output signal of the signal receiving antenna 6 and generates a filtered output signal on the output of the input bandpass filter circuit 10); 
Which the examiner respectfully contends and notes discloses:  signal strength meter device that tunes to specific OTA TV signal,
controlled by commands (Tinaphong - ¶0030 microcontroller 28 generates control signals… in response to the output signal generated by the power detector circuit 26 and received by the microcontroller 28… provided to the PIN attenuator circuit 14 to adjustably control the amplified RF signal provided to the PIN attenuator circuit 14 by the first preamplifier circuit 12);
Which the examiner respectfully contends and notes discloses: microcontroller provides control commands to PIN of device 4 to perform automatic gain control 
and providing adjustable gain to generate an output signal for the TV / STB (Tinaphong - ¶0030 see above .. The microcontroller 28, with the PIN attenuator circuit 14, the second preamplifier circuit 16, the splitter 18, the VHF/UHF filter circuit 24 and the power detector circuit 26 together define an AGC (Automatic Gain Control) circuit which is used to adjustably control the power level of the RF signal provided to the television or monitor and received by the antenna 6 to which the signal strength meter/indicator 4 of the present invention is connected); 
Which the examiner respectfully contends and notes discloses: combination of controller, PIN preamplifier etc.. define an AGC (Automatic Gain Control) circuit which is used to adjustably control the power level of the RF signal provided to the television,
As such, Tinaphong discloses the specific limitations it is relied upon, and therefore for the reasons provided above, examiner respectfully contends applicant’s remarks and arguments are not persuasive.

H.	In response to applicant’s remarks in item C. above, examiner respectfully contends otherwise and notes: in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
	Furthermore, regarding the motivation to combine of Petruzelli, in view of Tinaphong, further in view of Terry, examiner respectfully contends, notes and recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	Examiner respectfully contends that the rejection of independent claim 1 under 35 U.S.C. 103 (and 9 and 14 which recite similar and parallel features), as presented via the combination disclosures of Petruzelli et. al (US-20210112219-A1), in view of Tinaphong et. al (US-20200404251-A1), further in view of Terry et. al (US-20150011208-A1), continues in combination to disclose each and every feature of the claims as recited.  Applicant is respectfully directed to the rejection of these claims (See office action).
	The rejection has been revised and set forth below according to the amended claims (see Office Action).

9.	Applicant's remarks/arguments, see page 8, filed 06/07/2022, with respect to the Claim Rejections under 35 U.S.C. § 103 – Dependent Claims 7, 12, and 17, have been considered but are not persuasive as noted and addressed below.  Furthermore, at least via dependency to the independent claims and via the specific individual rejections presented, these claims continue to be rejected.
	Applicant’s remarks see page 8 (ln 5-7) indicates “The specific elements provided by each
of these dependent claims should be considered in combination with the elements of their respective independent claims, rather than as isolated elements by themselves”
	In response examiner utilizing Claim 7 as an example representative of parallel features in claim 12, and 17, which are referenced below for reference purposes, respectfully contends, the elements of claim 7 are combined with the features of the independent claims as follows:
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Petruzelli in view of Tinaphong and Terry, further in view of Wilson et. al (US-20100017835-A1) referenced hereafter as “Wilson”.

Regarding Claim 7 (original). Petruzelli in view of Tinaphong and Terry teaches:The system of claim 1
furthermore Tinaphong discloses: wherein the signal level meter further comprises at least one filter for filtering the antenna signal (Tina pHong Fig. 1 & ¶0027 digital television (DTV) bandpass filter circuit; ¶0028 bandpass filter circuit 20); 
Which the examiner respectfully contends and notes discloses: signal level meter comprises at least a band pass filter for filtering.  
Petruzelli in view of Tinaphong and Terry does not appear to explicitly disclose or strongly suggest: filter selectable by applications software for filtering antenna signal
Wilson discloses: filter selectable by applications software for filtering antenna signal (Wilson – FIG. 1 &  ¶0011 frequency agile band-pass filter capable of being tuned remotely to a particular ATSC broadcast channel. ..frequency agile band-pass filter is capable of being configured remotely to provide a specified attenuation to the particular tuned ATSC broadcast channel, …to mitigate co-channel or adjacent channel interference…; ¶0027 In response to determining that a particular ATSC broadcast channel is experiencing signal degradation… operator using .. workstation 156 may send one or more commands (e.g., SNMP commands) remotely to the .. via the data communication paths 160 and 164… to tune the example frequency agile band-pass filter 168 to the affected ATSC channel and/or to configure the example frequency agile band-pass filter 168 to mitigate the detected signal degradation(s)): 
Which the examiner respectfully contends and notes discloses: An Advanced Television Systems Committee (ATSC) broadcast signals filter which is remotely configurable by SNMP commands from a workstation running applications;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petruzelli in view of Tinaphong and Terry with teachings of Wilson, since it enables remote control or configuration of frequency agile band-pass filter to provide a specified attenuation to a particular tuned ATSC broadcast channel to mitigate co-channel or adjacent channel interference (Terry - ¶0011).
	As such, the examiner respectfully contends, applicant’s remarks are not persuasive, and that Petruzelli in view of Tinaphong and Terry in combination with Wilson disclose each and every feature of the claim and the claim limitations read upon the disclosures as presented (Also reiterated are Examiner remarks presented in response to applicant’s remarks in item C).  Examiner, respectfully places the question of the applicant as how the combination disclosure of the claim elements as presented are isolated elements by themselves.
	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

11.            Claims 1-6, 8-11, 13-16, 18   are rejected under 35 U.S.C. 103 as being unpatentable over  Petruzelli et. al (US-20210112219-A1), referenced hereafter as “Petruzelli”, in view of Tinaphong et. al (US-20200404251-A1) referenced hereafter as “Tinaphong”, further in view of Terry et. al (US-20150011208-A1) referenced hereafter as “Terry”.
Regarding Claim 1 (currently amended). Petruzelli teaches: A system for assisting in installation of a remote antenna havinq a location and outputting an antenna signal to a television or set top box (TV / STB) (Petruzelli – FIG. 1 & ¶0001 Over-the-air (OTA) television… signals ; over-the-air (OTA) antenna meter application (“meter app”) that facilitates a user in installing an OTA antenna at the premises of a customer; ¶0022 environment 100 includes a client device 120 in which a meter app 145 is installed.. communicating with an OTA meter 115; ¶0028 meter app 145 can transmit the installation information 140 to a server device (“server”) 150; ¶0047 channel scan feature GUI 405 allows a user, ..to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105; NOTE: environment or system comprising client device coupled to an OTA meter to measure OTA signals intended for input into any television at location of antenna and a server), 
said system comprising: a signal level meter measuring the antenna signal input to the TV / STB (Petruzelli - ¶0022 See above OTA meter; ¶0023 (ln 1-5).. meter 115 is installed with the OTA antenna 110, which is to be installed at a location… meter app 145 receives signal data from the meter 115 and interprets the signal data to show a list of the broadcast channels available for reception by the OTA antenna 110 and their signal strength (also referred to as “signal quality”) in the meter app 145; NOTE: OTA meter (a signal level meter) measures OTA television signals from connected antenna intended for input to the Television and communicates broadcast channel signal information to the client device with meter App), 
said signal level meter having: (a) a wireless interface for external communication (Petruzelli - ¶0022.. the OTA meter 115 has a wireless communication interface, such as Bluetooth. Accordingly, the client device 120 and the OTA meter 115 may communicate wirelessly using Bluetooth. However, the wireless communication between the client device 120 and the OTA meter 115 is not restricted to Bluetooth, it can happen over other wireless communication protocols; NOTE: Wireless interface for external communication with Meter App on client device) of data (Petruzelli - ¶0023 Upon connecting the client device 120 to the meter 115, e.g., wirelessly, the meter app 145 receives signal data from the meter 115 and interprets the signal data to show a list of the broadcast channels available for reception by the OTA antenna 110 and their signal strength (also referred to as “signal quality”) in the meter app 145; ¶0047 (ln 1-8) channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405; NOTE: receives and/or exchanges data from meter app) 
and commands (Petruzelli – FIG. 4 A & ¶0047 (ln 1-8) See above …channel scan feature GUI 405 allows a user, … to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building……; FIG. 6 & ¶0054 communication management component 605 can communicate with the meter 115 to establish a connection, e.g., wireless, between the client device 120 and the meter 115; FIG. 7 & ¶0056 block 705, the communication management component 605 establishes a connection, e.g., a wireless connection via Bluetooth, between the meter 115 and the client device 120; NOTE: user via communication interface of device to input scan commands to meter and receive corresponding data from meter, and the client device and meter exchange commands and data during wireless connection set-up  ); 
and (b) a tuner – demodulator (Petruzelli - ¶0021 a meter is a device which measures a signal quality or strength of a signal (e.g., for a broadcast channel) received by the OTA antenna ; ¶0023 (ln 1-5) See above.. meter 115 is installed with the OTA antenna 110, .. meter app 145 receives signal data from the meter 115 and interprets the signal data to show a list of the broadcast channels available for reception by the OTA antenna 110; FIG. 4A & ¶0047 See above..the signal data displayed in the channel scan feature GUI 405 can include one or more of a radio frequency in which a broadcast channel is transmitted, a virtual channel number of the broadcast channel, a station name of the broadcast channel, a call sign of the station, or a signal strength of the broadcast channel. The signal strength is measured as a function of one or more of a power, SNR ratio, or MER of a radio signal of the broadcast channel; NOTE: meter receives OTA signals from antenna which provides Client with antenna App signal data including signal strength, signal to noise ratio, modulation error ratio MER or meter is a receiver tuner demodulator of wireless OTA signal providing signal strength, SNR, modulation error ratio data)) controlled by said commands received via the wireless interface (Petruzelli – FIG. 4 A & ¶0047; FIG. 6 & ¶0054; FIG. 7 & ¶0056; See above; NOTE: user via communication interface of device to input scan commands to meter and receive corresponding data including signal modulation MER data from meter controlled by the input commands, and the client device and meter exchange commands and data also during wireless connection set-up  ) demodulating the antenna signal (Petruzelli - ¶0023 (ln 1-5) See above..; FIG. 4A & ¶0047 see above; NOTE: meter receives OTA signals from antenna and provides Client with antenna App signal data including signal strength, signal to noise ratio, modulation error ratio MER or meter is a receiver tuner demodulator of wireless OTA signals providing signal strength, SNR, modulation error ratio data)) and providing an output signal for the TV / STB (Petruzelli – FIG. 1 & ¶0001 Over-the-air (OTA) television… signals; ¶0023 (ln 1-5) See above..; FIG. 4A & ¶0047 see above; NOTE: Meter tunes and demodulates, measures OTA signals, and outputs signal strengths for providing Television broadcast reception), 
said tuner - demodulator also measuring and outputting signal strength via the wireless interface (Petruzelli – FIG. 1 & ¶0023 see above; NOTE: upon connecting wirelessly or via wireless interface the client device with meter app receives signal strength data from meter); 
and applications software running on a portable electronic device transportable to the location of the antenna (Petruzelli - ¶0021 The meter app can be executed on a client device, such as a smartphone. ;¶0022 environment 100 includes a client device 120 in which a meter app 145 is installed.. communicating with an OTA meter 115; ¶0023 user 125 may try adjusting the position of the OTA antenna 110, e.g., change the height and/or a direction of the OTA antenna 110, and determine if the signal strength improves by looking at the signal strength displayed in the meter app 145, e.g., as the OTA antenna 110 is adjusted; NOTE: A meter application installed and executing or running on a portable electronic device or smart phone, wirelessly viewable at antenna location where antenna installation adjustments are made or transportable to the location of the antenna); 
said portable electronic device having a processor, display, and wireless interface for communication (Petruzelli – FIG.¶0022 The client device 120 can be any of a variety of computing devices, e.g., a desktop computer, a laptop computer, a smartphone, a tablet PC, a wearable device, that is capable of communicating with an OTA meter 115; FIG. 4A & ¶0047 See above; FIG. 12 ¶0083FIG. 12 is a block diagram of a computer system as may be used to implement features of the disclosed embodiments. The computer system 1200 may be used to implement any of the entities, components or services depicted.. include one or more central processing units (“processors”) 1205, memory 1210, input/output devices 1225 (e.g., keyboard and pointing devices, display devices); NOTE: portable electronic device such as smart phone running application where device has processor, memory display etc, and connects and communicates wirelessly or via wireless interface with meter ) of said data (Petruzelli - ¶0023 See above; ¶0047 (ln 1-8) See above; NOTE: receives and exchanges data with and/or from meter) and commands with the signal level meter (Petruzelli – FIG. 4 A & ¶0047 see above; FIG. 6 & ¶0054 see above; FIG. 7 & ¶0056 See above block 705; NOTE: user as noted earlier via communication interface of device to input scan commands to meter and receive corresponding data including signal modulation MER data from meter controlled by the input commands, and the client device and meter exchange commands and data also during wireless connection set-up ); 
said applications software and portable electronic device providing:
(a) a visual indication on the display of the signal strength received via the wireless interface from the tuner – demodulator (Petruzelli - FIG. 4A & ¶0047 see above; NOTE: FIG. 4A depicts a visual interface for displaying scanned channels and power or signal strength levels ); 
and (b) a user interface enabling a user to remotely control operation of the signal level meter by said commands communicated via the wireless interface (Petruzelli – Fig. 1 & ¶0023 user 125 may try adjusting the position of the OTA antenna 110, e.g., change the height and/or a direction of the OTA antenna 110, and determine if the signal strength improves by looking at the signal strength displayed in the meter app 145, e.g., as the OTA antenna 110 is adjusted; FIG. 4 A & ¶0047 (ln 1-8) channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405; NOTE: user via communication interface of device to input scan commands to meter and receive corresponding data from meter controlled by the input commands to the user app, and the client device and meter exchange commands and data, and the client device can be operated wirelessly at the location of the antenna remotely from meter).
Petruzelli does not appear to explicitly disclose or strongly suggest: providing adjustable gain to generate an output signal
	Tinaphong discloses: A system for assisting in installation of a remote antenna outputting an antenna signal to a television or set top box (TV / STB) (Tinaphong - FIG.1, FIG. 5A-C & ¶0026.. device 4 .. for measuring and indicating the strength of signals received by an over-the-air broadcast television antenna 6. The signal strength meter/indicator 4 of the present invention is connected by a cable 8 to an antenna 6, such as that shown in FIGS. 5A-5C; ¶0038 user moves the antenna 6 connected to the signal strength meter/indicator 4 to different locations, orientations or positions within his premises to find the best signal strength of signals received by the antenna 6;NOTE: System comprising an antenna for receiving OTA TV signals which are received and measured by a device signal strength/meter and output to a TV where the device/signal strength meter assists antenna installation), 
said system comprising: a signal level meter measuring the antenna signal input to the TV / STB (Tinaphong –FIG.1, & ¶0026 See above … for measuring and indicating the strength of signals received by an over-the-air broadcast television antenna; FIG. 3 7 ¶0037 .. (Step S6). The LED display 34 of the signal strength meter/indicator 4 will then turn on (Step S8), and will display the received signal strength; NOTE: signal meter measures and displays signal strength)
said signal level meter having: a tuner (Tinaphong FIG. 1 & ¶0026 device 4 .. for measuring .. strength of signals received by an over-the-air broadcast television antenna ; ¶0050 The signal strength meter/indicator 4 includes an input bandpass filter circuit 10, ..responsive to the output signal of the signal receiving antenna 6 and generates a filtered output signal on the output of the input bandpass filter circuit 10; NOTE: signal strength meter device that tunes to specific OTA TV signal ) controlled by commands (Tinaphong - ¶0030 microcontroller 28 generates control signals… in response to the output signal generated by the power detector circuit 26 and received by the microcontroller 28… provided to the PIN attenuator circuit 14 to adjustably control the amplified RF signal provided to the PIN attenuator circuit 14 by the first preamplifier circuit 12; NOTE: microcontroller provides control commands to PIN of device 4 to perform automatic gain control) and providing adjustable gain to generate an output signal for the TV / STB (Tinaphong - ¶0030 see above .. The microcontroller 28, with the PIN attenuator circuit 14, the second preamplifier circuit 16, the splitter 18, the VHF/UHF filter circuit 24 and the power detector circuit 26 together define an AGC (Automatic Gain Control) circuit which is used to adjustably control the power level of the RF signal provided to the television or monitor and received by the antenna 6 to which the signal strength meter/indicator 4 of the present invention is connected; NOTE: combination of controller, PIN preamplifier etc.. define an AGC (Automatic Gain Control) circuit which is used to adjustably control the power level of the RF signal provided to the television  )
	It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petruzelli with teachings of Tinaphong, since it enables an AGC circuit which automatically compensates for the coupling effects on the antenna when the person is holding, or is in close proximity to, the antenna, especially when the person is trying to position the antenna in a location that provides the best signal reception (Tinaphong - ¶0010).
	While Petruzelli in view of Tinaphong teaches: A system for assisting in installation of a remote antenna havinq a location and outputting an antenna signal to a television or set top box (TV / STB), said system comprising: a signal level meter measuring the antenna signal input to the TV / STB, said signal level meter having: (a) a wireless interface for external communication of data and commands; and (b) a tuner - demodulator controlled by said commands received via the wireless interface demodulating the antenna signal and providing adjustable gain to generate an output signal for the TV / STB, said tuner - demodulator also measuring and outputting signal strength via the wireless interface; and applications software running on a portable electronic device transportable to the location of the antenna; said portable electronic device having a processor, display, and wireless interface for communication of said data and commands with the signal level meter; said applications software and portable electronic device providing:(a) a visual indication on the display of the signal strength received via the wireless interface from the tuner - demodulator; and (b) a user interface enabling a user to remotely control operation of the signal level meter by said commands communicated via the wireless interface.
	Assuming arguendo Petruzelli in view of Tinaphong does not appear to explicitly disclose or strongly suggest: a tuner controlled by commands received via the wireless interface; 
a user interface enabling a user to remotely control operation of signal level meter by commands communicated via wireless interface;
Terry discloses:  A system (Terry FIG. 1  & ¶0011 comprising a booster system and a remote control device ), 
said system comprising: a signal level meter (Terry FIG. 1 & ¶0011.. monitoring the signal strength experienced at a wireless signal booster (also referred to as a wireless repeater); NOTE: Signal strength measure by the repeater or booster or signal level meter); 
said signal level meter having: (a) a wireless interface for external communication of data and commands (Terry – FIG. 1 ¶0011-The remote control application typically utilizes a short-range communication interface, such as Bluetooth, Wi-Fi, Zigbee, or other similar wireless interface that supports local wireless communications to monitor and control the booster from the external device; NOTE: wireless interface for control and monitoring measurement data); 
and (b) a tuner controlled by said commands received via the wireless interface (Terry – FIG.1 & ¶0011 The wireless repeater includes a short-range antenna, a tower-side antenna, a mobile-side antenna, and a base unit housing a bidirectional amplifier that amplifies and repeats duplex telecommunication signals transmitted over the tower-side and mobile-side antennas; NOTE: base unit or tuner-demodulator housing a bidirectional amplifier that amplifies and repeats duplex telecommunication signals controlled by the remote control application ); 
applications software running on a portable electronic device (Terry – FIG. 1 & ¶0011 a remote control application for remotely controlling and monitoring the signal strength experienced at a wireless signal booster (also referred to as a wireless repeater)… The remote control application typically utilizes a short-range communication interface, such as Bluetooth, Wi-Fi, Zigbee, or other similar wireless interface that supports local wireless communications to monitor and control the booster from the external device… external device can be a mobile phone, computer, tablet; NOTE: application software for control and monitoring a repeater base unit running on a device such as a mobile phone);
said applications software and portable electronic device providing: a user interface enabling a user to remotely control operation of the signal level meter by said commands communicated via the wireless interface (Terry – FIG. 1 & ¶0011 See above .. A user interface displayed on the external device allows the user to monitor the signal strength registered by the booster and can be used to configure, adjust the gain, otherwise control, enable, shut down, and cause the booster to perform other operations; NOTE: application software and device present an interface to control the booster base unit or tuner and control amplifier gain etc.)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petruzelli in view of Tinaphong with teachings of Terry, since it enables a remote booster application running on an external device to implement remote control functionality allowing the external device to remotely control a wireless booster via communications transmitted over the short-range antenna without utilizing tower-side antenna or the mobile-side antenna (Terry - ¶0007).

Regarding Claim 2 (original). Petruzelli in view of Tinaphong and Terry teaches: The system of claim 1,
furthermore Petruzelli discloses: a tuner – demodulator (Petruzelli - ¶0021; ¶0023 (ln 1-5); FIG. 4A & ¶0047 See claim 1; NOTE: meter receives OTA signals from antenna which provides Client with antenna App signal data including signal strength, signal to noise ratio, modulation error ratio MER or meter is a receiver tuner demodulator of wireless OTA signal providing signal strength, SNR, modulation error ratio data));
furthermore Terry discloses: wherein the user interface further comprises means for enabling the user to remotely control the gain of the tuner via the wireless interface (Fig. 1 & ¶0011 see above NOTE: application software and device present an interface to control the booster base band unit or Demodulator tuner and remotely via the user device control amplifier gain etc. of the booster)).

Regarding Claim 3 (original). Petruzelli in view of Tinaphong and Terry teaches: The system of claim 1,
furthermore Petruzelli discloses: wherein the portable electronic device includes global positioning system (GPS) functionality for determining the location of the portable electronic device (Petruzelli – Page 9 Claim 6 - generating the second GUI includes: determining the location of the OTA antenna using a location service or global positioning system (GPS) associated with the client device; NOTE: client device has GPS functionality utilized for determining location of the client device), and provides internet access (Petruzelli - ¶0028 the client device 120 is “offline,” that is, does not have access to a communication network 130, such as Internet or local area network (LAN), to connect with the server 150, the installation information 140 is stored locally in the client device 120, and is transmitted to the server 150 when the client device 120 goes “online,” that is, can access the communication network 130 to connect with the server 150; NOTE: Client device like typical smart phones can access the internet); 
and wherein the applications software accesses an internet database to download identifying information regarding signal sources based on the location of the portable electronic device (Petruzelli - Petruzelli – FIG.3 & ¶0028 See above, ¶0067 client device 120 is online if it is connected to the communication network 130 and the server 150 is accessible by the client device 120 ; FIG. 4 A & ¶0047 channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405… the channels be pre-selected by the meter app 145, e.g., based on user selection information recorded in a workorder associated with the installation; ¶0048 an OTA antenna installation may be associated with a workorder, which is created by the server 150… workorder can include.. requested broadcast channels; NOTE: Device has internet access to communicate with server where preselected channels for a location in a work order communicated from the server are displayed on the GUI) and displays identifying information and signal strength information for the signal sources (Petruzelli - FIG. 4A & ¶0047 see above; NOTE: FIG. 4A depicts a visual interface for displaying scanned channels and power or signal strength levels pertaining to received preselected channels). 
 
Regarding Claim 4 (original). Petruzelli in view of Tinaphong and Terry teaches:  The system of claim 1 
furthermore Petruzelli discloses: wherein the tuner - demodulator decodes identifying information from the antenna signal regarding at least one signal source (Petruzelli - ¶0021 a meter is a device which measures a signal quality or strength of a signal (e.g., for a broadcast channel) received by the OTA antenna ; ¶0023 (ln 1-5) meter 115 is installed with the OTA antenna 110, .. meter app 145 receives signal data from the meter 115 and interprets the signal data to show a list of the broadcast channels available for reception by the OTA antenna 110; FIG. 4A & ¶0047 channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405..the signal data displayed in the channel scan feature GUI 405 can include one or more of a radio frequency in which a broadcast channel is transmitted, a virtual channel number of the broadcast channel, a station name of the broadcast channel, a call sign of the station, or a signal strength of the broadcast channel. The signal strength is measured as a function of one or more of a power, SNR ratio, or MER of a radio signal of the broadcast channel; NOTE: user can input channel scan and meter accordingly supplies OTA signals from antenna which provides Client with antenna App for interpretation, signal data including signal strength, signal to noise ratio, modulation error ratio MER), and wherein the applications software generates a display of the identifying information and signal strength information for the signal sources (Petruzelli - FIG. 4A & ¶See above; NOTE: user can input channel scan and meter accordingly supplies OTA signals from antenna which provides Client with antenna App for interpretation, signal data including signal strength, signal to noise ratio, modulation error ratio MER which is displayed by the GUI).  

Regarding Claim 5 (original). Petruzelli in view of Tinaphong and Terry teaches: The system of claim 4 
furthermore Petruzelli discloses: wherein the tuner - demodulator scans a range of frequencies under the control of the applications software to identify a plurality of signal sources (Petruzelli - FIG. 4A & ¶0047 See above; NOTE:  channel scanning feature allows a user to scan for one or more broadcast channels available for reception by an OTA antenna where client device receives signal data from the meter and displays it in the channel scan feature GUI).  

Regarding Claim 6 (original). Petruzelli in view of Tinaphong and Terry teaches: The system of claim 1 
furthermore Petruzelli discloses: wherein the applications software displays a map of signal sources and their respective signal strengths (Petruzelli – FIG. 4B & ¶0024 .. meter app 145 includes a mapping tool (e.g., as illustrated in FIG. 4B) that displays on a geographical map, the location of the building 105 (e.g., based on address of the building) and the location of the broadcast towers of various broadcast channels. Additionally, the mapping tool may also display connecting lines between the broadcast towers and the address of the building 105 and their directions…; ¶0025 meter app 145 allows the user 125 to select a set of broadcast channels, e.g., those that a customer is interested in watching, view the signal strength of the selected set of broadcast channels, view the location of the broadcast towers of the selected set of broadcast channels in the mapping tool and to peak the OTA antenna for the selected set of broadcast channels accordingly; NOTE: Application displays a map of broadcast channels and broadcast tower or sources and allows user to select a set of channels and view signal strength).  

Regarding Claim 8 (original). Petruzelli in view of Tinaphong and Terry teaches: The system of claim 1,
furthermore Tinaphong discloses: wherein the signal level meter further comprises a preamplifier for the antenna signal (Tinaphong – FIG. 1 &  ¶0030 microcontroller 28 generates control signals… in response to the output signal generated by the power detector circuit 26 and received by the microcontroller 28… provided to the PIN attenuator circuit 14 to adjustably control the amplified RF signal provided to the PIN attenuator circuit 14 by the first preamplifier circuit 12; NOTE: microcontroller provides control commands to PIN of device 4 to perform automatic gain control to signals provided by a first preamplifier circuit )
and furthermore Terry discloses: antenna signal having a gain controlled by applications software (Terry – FIG. 1 & ¶0011 See Claim 2 above .. A user interface displayed on the external device running an application allows the user to monitor the signal strength registered by the booster and can be used to configure, adjust the gain, otherwise control, enable, shut down, and cause the booster and to perform other operations; NOTE: application software and device present an interface to control the amplifier gain of the booster base band unit or control the gain of the antenna signal received and transmitted by the booster).

Regarding Claim 9 (currently amended). Petruzelli teaches: A system for assisting in installation of a remote antenna havinq a location and outputting an antenna signal to a television or set top box (TV / STB), said system comprising: 
(See the rejection of Claim 1, Claim 9 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate)
a signal level meter measuring the antenna signal input to the TV / STB, said signal level meter having: (a) a wireless interface for external communication of data and commands; and (b) a tuner - demodulator controlled by said commands received via the wireless interfacedemodulating the antenna signal and providing adjustable gain to generate an output signal for the TV / STB, said tuner - demodulator also measuring and outputting signal strength via the wireless interface; and applications software running on a portable electronic device transportable to the location of the antenna; said portable electronic device having a processor, display, wireless interface for communication of said data and commands with the signal level meter, global positioning system (GPS) functionality for determining the location of the portable electronic device (Petruzelli – Page 9 Claim 6 - generating the second GUI includes: determining the location of the OTA antenna using a location service or global positioning system (GPS) associated with the client device; NOTE: client device has GPS functionality utilized for determining location of the client device), and providing internet access (Petruzelli - ¶0028 the client device 120 is “offline,” that is, does not have access to a communication network 130, such as Internet or local area network (LAN), to connect with the server 150, the installation information 140 is stored locally in the client device 120, and is transmitted to the server 150 when the client device 120 goes “online,” that is, can access the communication network 130 to connect with the server 150; NOTE: Client device like typical smart phones can access the internet);
 said applications software and portable electronic device providing:(a) a visual display of identifying information regarding signal sources downloaded from an internet database based on the location of the portable electronic device (Petruzelli– FIG.3 & ¶0028 See above, ¶0067 client device 120 is online if it is connected to the communication network 130 and the server 150 is accessible by the client device 120 ; FIG. 4 A & ¶0047 channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405… the channels be pre-selected by the meter app 145, e.g., based on user selection information recorded in a workorder associated with the installation; ¶0048 an OTA antenna installation may be associated with a workorder, which is created by the server 150… workorder can include.. requested broadcast channels; NOTE: Device has internet access to communicate with server where preselected channels for a location in a work order communicated from the server are displayed on the GUI), and corresponding signal strength information for signal sources received via the wireless interface from the tuner – demodulator (Petruzelli - FIG. 4A & ¶0047 see above; NOTE: FIG. 4A depicts a visual interface for displaying scanned channels and power or signal strength levels pertaining to received preselected channels); and (b) a user interface enabling a user to remotely control operation of the signal level meter by said commands communicated via the wireless interface (See the rejection of Claim 1, Claim 9 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 9. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 10 (original). Petruzelli in view of Tinaphong and Terry teaches: The system of claim 9 
(See the rejection of Claim 2, Claim 10 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)
wherein the user interface further comprises means for enabling the user to remotely control the gain of the tuner-demodulator via the wireless interface (See the rejection of Claim 2, Claim 10 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 11 (original). Petruzelli in view of Tinaphong teaches: The system of claim 9 
(See the rejection of Claim 6, Claim 11 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
wherein the applications software and portable electronic device display a map of signal sources and their respective signal strengths(See the rejection of Claim 6, Claim 11 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 13 (original). Petruzelli in view of Tinaphong and Terry teaches:The system of claim 9 
(See the rejection of Claim 8, Claim 13 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)wherein the signal level meter further comprises a preamplifier for the antenna signal having a gain controlled by the applications software(See the rejection of Claim 8, Claim 13 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 14 (currently amended). Petruzelli teaches: A system for assisting in installation of a remote antenna havinq a location and outputting an antenna signal to a television or set top box (TV / STB), 
(See the rejection of Claim 1 and Claim 9, Claim 14 recites similar and parallel features to Claim 1 and Claim 9, and the rationale for the rejection of claim 1 and 9 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate)
said system comprising: a signal level meter measuring the antenna signal input to the TV / STB, said signal level meter having: (a) a wireless interface for external communication of data and commands; and (b) a tuner - demodulator controlled by said commands received via the wireless interface, demodulating the antenna signal with adjustable gain to generate an output signal for the TV / STB and decoding identifying information from the antenna signal regarding signal sources (Petruzelli - ¶0021 a meter is a device which measures a signal quality or strength of a signal (e.g., for a broadcast channel) received by the OTA antenna ; ¶0023 (ln 1-5) meter 115 is installed with the OTA antenna 110, .. meter app 145 receives signal data from the meter 115 and interprets the signal data to show a list of the broadcast channels available for reception by the OTA antenna 110; FIG. 4A & ¶0047 channel scan feature GUI 405 allows a user, such as the user 125, to scan for one or more broadcast channels available for reception by an OTA antenna installed at a building, such as the OTA antenna 110 at building 105. The client device 120 receives signal data from the meter 115 and displays it in the channel scan feature GUI 405..the signal data displayed in the channel scan feature GUI 405 can include one or more of a radio frequency in which a broadcast channel is transmitted, a virtual channel number of the broadcast channel, a station name of the broadcast channel, a call sign of the station, or a signal strength of the broadcast channel. The signal strength is measured as a function of one or more of a power, SNR ratio, or MER of a radio signal of the broadcast channel; NOTE: user can input channel scan and meter accordingly supplies OTA signals from antenna which provides Client with antenna App for interpretation, signal data including signal strength, signal to noise ratio, modulation error ratio MER)  , 
said tuner - demodulator also scanning over a range of frequencies to measure and output signal strength information for signal sources via the wireless interface(Petruzelli - FIG. 4A & ¶0047 See above;NOTE: user can input channel scan and accordingly receive from meter for interpretation display signal data from meter signal data including signal strength, signal to noise ratio, modulation error ratio MER ); 
and applications software running on a portable electronic device transportable to the location of the antenna; said portable electronic device having a processor, display, wireless interface for communication of said data and commands with the signal level meter, and global positioning system (GPS) functionality for determining the location of the portable electronic device(Petruzelli – Page 9 Claim 6 - generating the second GUI includes: determining the location of the OTA antenna using a location service or global positioning system (GPS) associated with the client device; NOTE: client device has GPS functionality utilized for determining location of the client device); said applications software and portable electronic device providing: (a) a visual display of identifying information and signal strength information for signal sources received via the wireless interface from the tuner – demodulator (Petruzelli – FIG.3 & ¶0028 See claim 9, ¶0067 See claim 9 ; FIG. 4 A & ¶0047 See claim 9… the channels be pre-selected by the meter app 145, e.g., based on user selection information recorded in a workorder associated with the installation; ¶0048 an OTA antenna installation may be associated with a workorder, which is created by the server 150… workorder can include.. requested broadcast channels; NOTE: Device has internet access to communicate with server where preselected channels for a location in a work order communicated from the server are displayed on the GUI where FIG. 4A depicts a visual interface for displaying scanned channels and power or signal strength levels pertaining to received preselected channels); and (b) a user interface enabling a user to remotely control operation of the signal level meter by said commands communicated via the wireless interface (See the rejection of Claim 1 and Claim 9, Claim 14 recites similar and parallel features to Claim 1 and Claim 9, and the rationale for the rejection of claim 1 and 9 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 15 (original). Petruzelli in view of Tinaphong and Terry teaches:The system of claim 14 
(See the rejection of Claim 2, Claim 15 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
wherein the user interface further comprises means for enabling the user to remotely control the gain of the tuner-demodulator via the wireless interface (See the rejection of Claim 2, Claim 15 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 16 (original). Petruzelli in view of Tinaphong and Terry teaches: The system of claim 14
(See the rejection of Claim 6, Claim 16 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
 wherein the applications software and portable electronic device display a map of signal sources and their respective signal strengths (See the rejection of Claim 6, Claim 16 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 18 (original). Petruzelli in view of Tinaphong and Terry teaches:The system of claim 14 
(See the rejection of Claim 8, Claim 18 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)wherein the signal level meter further comprises a preamplifier for the antenna signal having a gain controlled by the applications software(See the rejection of Claim 8, Claim 18 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).

12.            Claims 7, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Petruzelli in view of Tinaphong and Terry, further in view of Wilson et. al (US-20100017835-A1) referenced hereafter as “Wilson”.
Regarding Claim 7 (original). Petruzelli in view of Tinaphong and Terry teaches:The system of claim 1
furthermore Tinaphong discloses: wherein the signal level meter further comprises at least one filter for filtering the antenna signal (Tina pHong Fig. 1 & ¶0027 digital television (DTV) bandpass filter circuit; ¶0028 bandpass filter circuit 20; NOTE: band pass filter  ).  
Petruzelli in view of Tinaphong and Terry does not appear to explicitly disclose or strongly suggest: filter selectable by applications software for filtering antenna signal
Wilson discloses: filter selectable by applications software for filtering antenna signal (Wilson – FIG. 1 &  ¶0011 frequency agile band-pass filter capable of being tuned remotely to a particular ATSC broadcast channel. ..frequency agile band-pass filter is capable of being configured remotely to provide a specified attenuation to the particular tuned ATSC broadcast channel, …to mitigate co-channel or adjacent channel interference…; ¶0027 In response to determining that a particular ATSC broadcast channel is experiencing signal degradation… operator using .. workstation 156 may send one or more commands (e.g., SNMP commands) remotely to the .. via the data communication paths 160 and 164… to tune the example frequency agile band-pass filter 168 to the affected ATSC channel and/or to configure the example frequency agile band-pass filter 168 to mitigate the detected signal degradation(s): NOTE: An Advanced Television Systems Committee (ATSC) broadcast signals filter which is remotely configurable by SNMP commands from a workstation running applications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petruzelli in view of Tinaphong and Terry with teachings of Wilson, since it enables remote control or configuration of frequency agile band-pass filter to provide a specified attenuation to a particular tuned ATSC broadcast channelto mitigate co-channel or adjacent channel interference (Terry - ¶0011).

Regarding Claim 12 (original). Petruzelli in view of Tinaphong and Terry teaches:The system of claim 9 
(See the rejection of Claim 7, Claim 12 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate)
wherein the signal level meter further comprises at least one filter selectable by the applications software for filtering the antenna signal(See the rejection of Claim 7, Claim 12 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 17 (original). Petruzelli in view of Tinaphong and Terry teaches:The system of claim 14 
(See the rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
wherein the signal level meter further comprises at least one filter selectable by the applications software for filtering the antenna signal(See the rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        06/16/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414